Supplement Dated July 11, 2014 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln AssetEdge/Exec® VUL Lincoln InReach VULONE 2014 Lincoln VULONE 2007 Lincoln VULONE 2012 Lincoln VULONE 2014 Lincoln Life Flexible Premium Variable Life Account R Lincoln PreservationEdge® SVUL Lincoln SVULONE 2007 Lincoln SVULONE 2013 Lincoln Life Flexible Premium Variable Life Account S Lincoln Corporate Commitment® VUL LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln AssetEdge/Exec® VUL Lincoln VULONE 2010 LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln PreservationEdge® SVUL Lincoln SVULONE 2007 LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln Corporate Commitment® VUL This supplement outlines certain changes to your variable universal life insurance product prospectus.It is for informational purposes only; no action is required on your part.Keep this supplement with your prospectus for future reference. The following changes will take effect on August 11, 2014: The “DWS Funds” will become known as the “Deutsche Funds” and the below-listed DWS funds will be renamed as follows: Current Fund Name New Fund Name DWS Variable Series II DWS Alternative Asset Allocation VIP Deutsche Variable Series II Deutsche Alternative Asset Allocation VIP
